DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 18-43 in the reply filed on 05/24/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-38, 40, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiquet et al. (US 2011/0278311, hereinafter “Chiquet”) in view of Yen (US 6,589,615).
In regard to claim 18, Chiquet discloses a polymer film comprising a heat sealable polyolefin layer arranged on a second side of a polymer carrier layer [abstract]. The polymer film is used for food packaging [abstract]. The polymer carrier layer is a multi-layer composed of two 11a, 11b of polyamide [0044]. The examiner considers the polymer carrier layer to be the outer layer composite layer wherein the outer layer composite comprises a plurality of single outer layer attached to on another wherein the single outer layers each comprise at least one polyamide.
	The heat sealable polyolefin layer is a multi-layer composed of two part-layers, 17a, 17b of polyolefin layer of polyethylene [0044]. The heat sealable polyolefin layer directly faces the food contents of the packaging container form from the packaging laminate [0041]. The polymer carrier layer is bonded to the heat sealable polyolefin layer by a binding layer 20a [0041]. 
	Chiquet is silent with regard to the inner layer composite single layers composed of at least one foamed polymer wherein the single inner layers each comprise a multitude of voids selected among open cells and pores and being capable of reversibly retaining and/or absorbing at least one food additive. 
	Yen discloses a porous food casing that comprises a film of food grade thermoplastic having a plurality of interconnected interstices therein [abstract]. The interstices are defined by a porosity [abstract]. The porosity allows selected additives to permeate through or from the casing to the food (col. 2 lines 19-22). The thermoplastics can be selected from polyethylene (col. 2 lines 46-61). Flavorants and/or fragrances can be added to the casing and form the interstices in the casing (col. 4 lines 9-15). Thus, the multitude of voids are capable of absorbing at least one food additive. 
	Chiquet and Yen both disclose a food packaging film that is formed of an inner layer of a food grade thermoplastic polymer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the thermoplastic food grade film having a plurality of interconnected interstices therein of Yen for the two part layers of the heat sealable polyolefin 
	In regard to claim 19, Chiquet discloses that the layers of the composites of the multilayer film are adhered through coextrusion [0055].
In regard to claim 20, although the prior art does not disclose a multilayer film having a shrinkage value in the range of 10% to 70% at a temperature of 900C in the longitudinal and/or transverse direction, as determined according to ASTM 2732 the claimed properties are deemed to be inherent to the structure in the prior art since modified Chiquet teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 21, Chiquet discloses that the oxygen transmission rate of the film is less than 50 cm3/m2/24hrs at a pressure of 1 atmosphere [0020].
	In regard to claim 22, modified Chiquet discloses that the multilayer film has a water vapor transmission rate in the range of from 1 to 1500 gms/m2/min [Yen abstract].
	In regard to claim 23, although the prior art does not disclose a multilayer film has a tensile strength in the longitudinal and/or transverse direction in the range of from 15 to 100 MPa, as determined according to ASTM D-882, Method A the claimed properties are deemed to be inherent to the structure in the prior art since modified Chiquet teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

	In regard to claim 25, Chiquet discloses that the film has a tensile modulus of 400 MPa [0029].
	In regard to claims 26-27, Chiquet discloses that the heat sealable polyolefin layer has a thickness of 10-25 µm [0041]. The total film thickness is 50-160 µm [0029]. Thus, the inner layer composite comprises 20% to 50% of the overall thickness of the multilayer film.
	In regard to claim 28, Chiquet is silent with regard to the outer layer composite comprising 45% to 90% of the overall thickness of the multilayer film. The percentage of the outer layer composite as the overall thickness of the multilayer film is considered to be merely a choice of mechanical expedients where one skilled in the art would only require routine experimentation to arrive at optimum values.  It would have been obvious to modify the polymer carrier layer to 45% to 90% of the overall thickness of the multilayer film motivated by the expectation of forming a film that is suitable for long-term storage and have sufficient bending stiffness to be suitable for continuous, high speed packaging. 
In regard to claim 29, Chiquet discloses that the polymer carrier layer has a thickness of 1-10 µm [0041]. 
In regard to claim 30, modified Chiquet is silent with regard to the multilayer film having a relative weight-based loadability or absorption capacity with the respect to the at least one food additive, based on the overall dry weight of the multilayer film, in the range of from 10 wt% to 150 wt%. It should be noted that the loadability and absorption capacity are result effective variables.  As the porosity of the film increases, the material has increased loadability and absorption capacity. Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the multilayer film to have a relative weight-based loadability or absorption capacity with the respect to the at least one food additive, based on the overall dry weight of the multilayer film, in the range of from 10 wt% to 150 wt% since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the relative weight-based loadability or absorption capacity with the respect to the at least one food additive, based on the overall dry weight of the multilayer film, in the range of from 10 wt% to 150 wt% motivated by the expectation of forming a multilayer film that provides efficient diffusion of the food additive from the multilayer film to the food product.
In regard to claim 31, modified Chiquet discloses at least one food additive comprising a flavoring, coloring, or odoring food additive (Yen col. 3 lines 31-39).
	In regard to claim 32, modified Chiquet discloses that the food additive comprises liquid smoke extract, vanilla extract, annatto extract, food spices, and other flood flavor and fragrance extracts (Yen col. 3 lines 31-34).
17a, 17b of polyolefin layer of polyethylene [0044]. The polyethylene materials include LDPE and LLDPE [0015]. It is inherent that LDPE and LLDPE have densities ranging from 0.910 to 0.940 g/cm3.
	In regard to claim 35, modified Chiquet discloses that the layers are formed from a thermoplastic ranging in the amount of approximately 5 to 95% by weight (Yen col. 2 line s46-53).
	In regard to claim 36, modified Chiquet discloses that the multitude of voids are generated by coextrusion (Yen col. 2 lines 27-45) in the presence of a foaming agent (Yen col. 3 lines 11-30).
	In regard to claim 37, modified Chiquet discloses that the single inner layer are open voids in the form of pores (col. 3 lines 11-20). 
	In regard to claim 38, Chiquet discloses that the polymer carrier layer is a multi-layer composed of two part-layers 11a, 11b of polyamide [0044].
	In regard to claim 40, Chiquet discloses that the polymer carrier layer is a multi-layer composed of two part-layers 11a, 11b of polyamide [0044]. Thus, the two part layers are formed 100 wt% polyamide. 
	In regard to claim 43, Chiquet discloses that the heat-sealable polyolefin layer is compose of up to seven part layers of the same basic polyolefin material [0015]. The polyethylene materials include LDPE and LLDPE [0015]. It is inherent that LDPE and LLDPE have densities ranging from 0.910 to 0.940 g/cm3. Chiquet discloses that the layers of the composites of the multilayer film are adhered through coextrusion [0055]. Thus, the inner layer composite comprises at least four single inner layers, which single layers are attached to one another via 3.



Claims 39 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiquet et al. (US 2011/0278311, hereinafter “Chiquet”) in view of Yen (US 6,589,615) in view of Schwartz et al. (US 2002/0192405, hereinafter “Schwartz”).
In regard to claim 39, Chiquet discloses a polymer film for food packaging wherein the film comprises a polymer carrier layer that is formed from two part layers of polyamide as previously discussed.
Chiquet is silent with regard to the polyamide that is used to form the polymer carrier layer.
Schwartz discloses a low scalping laminate material for a container for food packaging [abstract]. The laminate comprises barrier layers that are formed from admixture of aromatic polyamide resin and polyamide 6 [abstract]. 
Chiquet and Schwartz both disclose a polymer film material that is used for food packaging that comprises a barrier layer of polyamide. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the admixture of an aromatic polyamide resin and polyamide 6 resin as disclosed in Schwartz as the polyamide composition for the polymer carrier layer of Chiquet motivated by the expectation of forming a film packaging material that provides high oxygen barrier characteristics to prevent oxidizing the package product [Schwartz 0011].
11a, 11b of polyamide [0044]. Chiquet discloses that the layers of the composites of the multilayer film are adhered through coextrusion [0055]. Modified Chiquet discloses that the two part-layers are formed from admixture of aromatic polyamide resin and polyamide 6 [Schwartz abstract].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782